MEMORANDUM**
California prisoner Marcus Perkins appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Corajasso v. Ayers, 278 F.3d 874, 877 (9th Cir.2002), and we affirm.
Perkins contends that the district court erred by dismissing his petition as untimely because he is entitled to equitable tolling due to a prison lockdown limiting access to the prison’s library. We disagree.
Perkins has not demonstrated either that (1) extraordinary circumstances beyond his control existed to prevent library access, or that (2) it was impossible for him to file his petition on time because of a prison lockdown. See 28 U.S.C. § 2244; Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir.1999) (stating these two requirements for equitable tolling).
Perkins’ motion for bail pending appeal is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.